Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 16, is directed to a “recording medium on which is recorded a program for causing a computer, which controls a terminal device”.  A “program” is considered non-statutory subject matter as it is not a useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.  A program must also be stored on a non-transitory medium. In the instant application, Applicant’s originally filed specification paragraph [0436] does not explicitly define  “recording medium” that has recorded “a program” as non-transitory medium or exclude transitory forms of “recording mediums(s)”.
	Furthermore, the OG Notice (1351 OG 212) published on February 23, 2010 says:

The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media…

 Hence, claim 16 is directed to non-statutory subject matter, since the broadest reasonable interpretation of a “machine-readable medium” as defined by Applicant’s originally filed specification above and in view of the OG Notice above, is directed to a “signal”, and a “signal” ” per se does not fall within any of the four statutory classes of 35 U.S.C. §101.  


 		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YASUKAWA et al. (WO 2019008653).

Regarding alcim 1, 19 & 20, Yasukawa discloses a terminal device, a method and a recording medium on which is recorded a program, capable of communication using any communication method classified as vehicle-to-x (V2X), comprising: 
an acquisition unit (see receiver of UE, paragraph 2 of page 11) that acquires (resource pools secured, paragraph 5, page 5)  first information relating to allocation of a resource pool (resource pools secured, paragraph 5, page 5) that can be used by a plurality of terminal devices (see user apparatus in paragraph 5, page 5) using the communication method and second information relating to transmit power (see transmission power, page 11, 5th paragraph) which is associated with a beam ID (for transmission power the parameter is beam ID, see bottom of page 11) of one or a plurality of transmit beams which the terminal devices use in communication using the communication method; a parameter determination unit (ue has a determination unit as demonstated by “parameters can be determined” page 19, para. 2) that determines parameters relating to the transmit beams on a basis of the first information and the second information; and a transmission processing unit that performs packet transmission processing using the communication method on a basis of the determined parameters (see page 11, middle, paramets for D2D for V2X is based on several parameters including “BEAM ID” and “candidate resources e.g resource pools”, inter alia).


Allowable Subject Matter

Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Novlan et al. US 2018/0192443 A1
Islam et al. US 2018/0199332 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643